EXHIBIT 24 POWER OF ATTORNEY WHEREAS, WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Wisconsin Public Service Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints Lawrence T. Borgard, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Lawrence T. Borgard Lawrence T. Borgard Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Wisconsin Public Service Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints Lawrence T. Borgard, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ William D. Laakso William D. Laakso Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Wisconsin Public Service Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints Lawrence T. Borgard, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Phillip M. Mikulsky Phillip M. Mikulsky Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Wisconsin Public Service Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints Lawrence T. Borgard, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/Joseph P. O'Leary Joseph P. O'Leary Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Wisconsin Public Service Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints Lawrence T. Borgard, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ James F. Schott James F. Schott Director EXHIBIT 24 POWER OF ATTORNEY WHEREAS, WISCONSIN PUBLIC SERVICE CORPORATION, a Wisconsin corporation, will file on or before the due date of March 1, 2011 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, an annual report on Form 10-K, and WHEREAS, the undersigned is a Director of Wisconsin Public Service Corporation; NOW, THEREFORE, the undersigned hereby constitutes and appoints Lawrence T. Borgard, JosephP.O'Leary, Diane L. Ford, and Barth J. Wolf or any one of them, as attorney, with full power to act for the undersigned and in the name, place and stead of the undersigned, to sign the name of the undersigned as Director to said annual report on Form 10-K and any and all amendments to said annual report, hereby ratifying and confirming all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this document this 10th day of February, 2011. /s/ Charles A. Schrock Charles A. Schrock Director
